***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JPMORGAN CHASE BANK, NATIONAL
            ASSOCIATION ET AL. v. ROBERT
                 J. VIRGULAK ET AL.
                      (AC 40479)
                       Sheldon, Keller and Bear, Js.*

                                   Syllabus

The plaintiff bank, J Co., sought to foreclose a mortgage on certain real
    property owned by the defendant T. T’s husband, R, had executed and
    delivered to J Co. a note for a loan on December 11, 2006. The note
    was not signed by T. On the same date, T signed a mortgage for property
    she owned, which did not reference R, and recited that it was given to
    secure a note dated December 11, 2006, and that the note was signed
    by T as the borrower. After the note subsequently went into default,
    this action followed. Thereafter, M Co. was sustituted as the plaintiff.
    The trial court rendered judgment in part in favor of T on the counts
    seeking foreclosure and reformation of the mortgage deed to reflect
    that the obligation being secured by the mortgage was R’s debt and not
    that of T. With respect to the unjust enrichment count, the court found
    that T had benefited in several respects as a result of R’s loan but that
    certain responses by M Co. to requests for admissions precluded any
    recovery on its unjust enrichment claim, except for certain property tax
    payments that T conceded that she owed to M Co. On M Co.’s appeal
    to this court, held:
1. M Co. could not prevail in its claim that the trial court improperly failed
    to consider the foreclosure count as a stand-alone claim that was inde-
    pendent of the reformation count: that court concluded that M Co.’s
    claim was inadequately briefed and unsupported by any authority, and
    that M Co.’s claim that the mortgage could be foreclosed without first
    reforming the mortgage was without merit, as it was undisputed that T
    did not sign the note executed by R and the mortgage signed by T did
    not purport to secure a note executed by R but, rather, identified T as
    the borrower on the note, and the mortgage did not expressly refer to
    any obligation for which T was legally responsible; moreover, M Co.’s
    claim that the mortgage T signed was intended to secure the note exe-
    cuted by R and, thus, that foreclosure was warranted was unavailing,
    as the court determined that the mortgage, as executed, was a nullity
    because it secured a nonexistent debt, and although M Co. claimed that
    the discrepancy in the mortgage was a scrivener’s error or inadvertent
    technical error and that the equitable remedy of foreclosure was war-
    ranted even without reformation to ensure justice, the well established
    jurisprudence on reformation, also an equitable remedy, was the proper
    prerequisite in order for M Co. to correct the purported mistake in the
    mortgage document, and because reformation of the mortgage was not
    warranted under the circumstances of this case, the court’s decision
    denying forelcosure was appropriate.
                           (One judge dissenting)
2. The trial court did not abuse its discretion in declining to reform the
    mortgage: although M Co. introduced evidence suggesting that the mort-
    gage signed by T was intended to secure R’s note, in light of the conflict-
    ing evidence before the trial court and the gaps left in the factual record,
    M Co. did not provide sufficient evidence to demonstrate that a mutual
    mistake had been made, as T testified that her signatures were on some
    of the mortgage closing documents but questions remained with respect
    to what she intended by signing them, T testified that she signed the
    documents at R’s request and had not read them before doing so, and
    that she was aware of R’s intent to borrow money but that R never told
    her how much money he was borrowing, T signed the documents in
    the presence of R only and was not present at the closing that took
    place at an attorney’s office, there was no explanation of how the
    mortgage came to bear the signatures of two witnesses, including an
    attorney’s, nor was there any indication in the record that an attorney
    or representative from J Co. explained to T her role in the process and
    that her property would be used as collateral to secure R’s loan, and
    the vast majority of the documents relating to the closing were given
    to R and all communications regarding the mortgage were sent to him;
    moreover, M Co. offered little evidence, if any, to demonstrate that the
    mortgage was integral to the decision to provide R with the loan, and
    the records authenticated by a representative of J Co. at trial were silent
    as to the understanding that J Co. may have had with T regarding her
    responsibility for R’s loan.
3. The trial court properly denied M Co.’s motion to amend its responses
    to T’s requests for admission: M Co. did not cite any case law holding
    that a court’s denial of a motion to withdraw and amend responses to
    requests for admissions after the conclusion of trial constitutes an abuse
    of discretion, and the court correctly relied on the applicable rule of
    practice (§ 13-24 [a]) and noted that T likely would have been prejudiced
    by allowing M Co. to amend its responses two weeks after trial concluded
    because T had every reason to believe that M Co.’s admissions were
    operative and binding, and it was likely that M Co.’s admissions affected
    how T presented her defense; moreover, if the court had granted M
    Co.’s motion two weeks after the close of evidence, it likely would have
    been necessary to give T an opportunity to conduct discovery on the
    facts established by M Co.’s admissions, which would have caused an
    unreasonable delay, and M Co. could have filed a timely motion pursuant
    to § 13-24 (a) to withdraw or amend its admissions before trial but failed
    to do so.
4. The trial court properly concluded that M Co.’s admissions limited its
    recovery under its unjust enrichment claim, as it was undisputed that
    M Co.’s response to request number five of T’s requests for admission
    stated that T did not owe it any money, and, thus, it was appropriate
    for the court to conclude that M Co. was bound by its admission and
    to limit M Co.’s recovery to property taxes that T conceded she owed
    to it.
5. The trial court did not abuse its discretion in denying M Co.’s motion for
    reargument; although M Co. claimed that its motion for reargument set
    forth legal principles that were not expressly considered by the court
    in its memorandum of decision, the record showed that M Co.’s twenty-
    two page motion was largely a request for the court to reevaluate the
    facts before it and, thus, sought an improper second bite at the apple.
        Argued January 14—officially released September 17, 2019

                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty of the defendant Theresa Virgulak, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk; thereafter, the plaintiff with-
drew the action as to the named defendant; subse-
quently, the court, Heller, J., granted the motion to
substitute Manufacturers and Traders Trust Company
as the plaintiff; thereafter, the case was tried to the
court, Hon. David R. Tobin, judge trial referee; judg-
ment in part in favor of the defendant Theresa Virgulak;
subsequently, court, Hon. David R. Tobin, judge trial
referee, denied the motion for regargument filed by the
substitute plaintiff, and the substitute plaintiff appealed
to this court. Affirmed.
  Brian D. Rich, with whom, on the brief, were Laura
Pascale Zaino and Peter R. Meggers, for the appellant
(substitute plaintiff).
  Alexander H. Schwartz, for the appellee (defendant
Theresa Virgulak).
                          Opinion

   KELLER, J. In this foreclosure action, the plaintiff,
Manufacturers and Traders Trust Company, also known
as M&T Bank (M&T Bank),1 appeals from the judgment
of the trial court in favor of the defendant Theresa
Virgulak.2 The plaintiff claims that the trial court
improperly (1) failed to exercise its discretion in consid-
ering the plaintiff’s foreclosure claim as a stand-alone
claim independent from its other causes of action and
failed to grant the plaintiff the equitable remedy of
foreclosure, (2) declined to reform the mortgage deed,
(3) denied its motion to amend its responses to the
defendant’s requests for admission, (4) concluded that
its admissions limited its recovery under its unjust
enrichment count, and (5) denied its motion for reargu-
ment. We disagree and affirm the judgment of the
trial court.
   The following procedural history and facts, which
either are undisputed in the record or were found by
the trial court in its memorandum of decision, are rele-
vant to our resolution of this appeal. On or about
December 11, 2006, Robert J. Virgulak (Robert), the
defendant’s husband, executed and delivered to JPMor-
gan Chase Bank, National Association (JPMorgan
Chase) a note for a loan in the principal amount of
$533,000 (note). The defendant was not a signatory on
the note. On the same date, the defendant signed a
document titled ‘‘Open-End Mortgage Deed’’ (mort-
gage) for residential property she owns at 14 Bayne
Court in Norwalk (property). The mortgage recited that
it was given to secure a note dated December 11, 2006,
and recited that the note was signed by the defendant
as ‘‘Borrower’’ in the amount of $533,000. The term
‘‘Borrower’’ is defined in the mortgage deed as ‘‘THE-
RESA VIRGULAK, MARRIED.’’ The mortgage did not
reference Robert. The defendant did not sign any
guarantee.
   On or about February 1, 2010, after JPMorgan Chase
failed to receive payments in accordance with the terms
of the note, the note went into default and JPMorgan
Chase elected to accelerate the balance due. On January
3, 2011, notices of default were sent to both the defen-
dant and Robert and, in February, 2013, JPMorgan
Chase commenced this foreclosure action against the
couple. The action sought to foreclose the mortgage
that JPMorgan Chase claimed to have on the property.
In September, 2014, JPMorgan Chase withdrew the fore-
closure action against Robert, as he had filed for bank-
ruptcy and been granted an unconditional discharge of
the debt.
  Thereafter, JPMorgan Chase filed a motion to substi-
tute party plaintiff, stating that it had assigned the sub-
ject mortgage deed and note to Hudson City Savings
Bank (Hudson). This motion was granted by the court
on August 18, 2015.
  On September 25, 2015, the defendant filed a motion
for summary judgment arguing that Hudson was pre-
cluded from foreclosing the mortgage. In particular, she
argued that she had not defaulted under the terms of
the note because she was never a party to a promissory
note with the plaintiff or any of its predecessors-in-
interest. The motion was denied by the court on January
14, 2016, on the basis of the court’s determination that
an issue of material fact remained with respect to
whether the mortgage deed provided reasonable notice
to third parties that the defendant was securing
Robert’s obligation.
   On March 18, 2016, the defendant served Hudson
with requests for admission. On May 6, 2016, Hudson
filed notice with the court that it had responded to the
defendant’s requests.
   On August 9, 2016, the plaintiff, M&T Bank, into which
Hudson had merged, filed a motion to substitute itself
as the party plaintiff and requested leave to amend the
complaint in order to add two additional causes of
action. The court granted the motion on August 15,
2016. In the first count of the plaintiff’s three count
amended complaint, the plaintiff sought a judgment of
foreclosure against the defendants. In the second count,
it sought equitable reformation of the note in order to
include the defendant as a borrower on the note.3 In
the third count, the plaintiff pleaded that the defendant
had been unjustly enriched because (1) the proceeds
of the note were used to pay off loans which she was
obligated to pay and (2) she had free use of the subject
property without satisfying the terms of the mortgage,
which she had executed.
  On December 1, 2016, the defendant filed an amended
answer denying the essential allegations of the amended
complaint regarding her liability for the debt and the
claim of unjust enrichment. She also set forth eight
special defenses.
  On December 5, 2016, the defendant filed a motion
in limine seeking to have the trial court order that all
of the plaintiff’s earlier admissions in response to her
March 18, 2016 requests for admissions ‘‘be conclusively
established at trial.’’ The trial court indicated subse-
quently that it would rule on the motion in limine during
the course of trial ‘‘when a context develop[ed] that
require[d] [its] ruling.’’
  The parties tried the case before the court on Decem-
ber 6, 2016. The plaintiff presented three witnesses,
including Wilkin Rodriguez, a mortgage banking
research officer at JPMorgan Chase, the defendant, and
Robert. After the plaintiff rested, the defendant did not
present additional evidence; she relied instead on the
testimony and exhibits introduced during cross-exami-
nation of the witnesses called by the plaintiff. The next
day, the court met with the parties to discuss the issues
it believed to be germane to its decision and set a
briefing schedule. As noted in the court’s memorandum
of decision, the court requested that the parties address
the following issues in their briefs: (1) ‘‘Is the plaintiff
entitled to foreclose the mortgage against [the defen-
dant’s] property without first reforming the mortgage
note to make her a maker or guarantor of the note and/
or reforming the mortgage deed to alter the description
of the debt secured by the mortgage?’’; (2) ‘‘If the answer
to #1 is negative, is there sufficient evidence to support
equitable reformation of the mortgage note and/or
deed?’’; (3) ‘‘If the answer[s] to both #1 and #2 are
negative, is the plaintiff entitled to recover, by way of
a claim of unjust enrichment, any of the following: [use
and occupancy of the property, property taxes paid by
the plaintiff for the property, or property insurance
premiums paid by the plaintiff for coverage of the prop-
erty?]’’; (4) ‘‘If the plaintiff is otherwise entitled to
recover under #1, #2, or #3, is such recovery precluded
by [the] plaintiff’s responses to the requests for admis-
sions . . . which included the admission that the
defendant did not owe any money to the plaintiff?’’; (5)
‘‘If [the] plaintiff is otherwise entitled to recover under
#1, #2, or #3, is there adequate evidence to support any
of the defendant’s special defenses?’’
   On December 21, 2016, approximately two weeks
after the conclusion of the trial, the plaintiff filed a
motion seeking to withdraw and amend its responses
to the requests for admissions that it had previously
provided to the defendant. On December 27, 2016, the
court entered orders stating that it would not entertain
arguments on the plaintiff’s motion until all of the post-
trial briefs it had ordered had been filed by the parties.
  On April 12, 2017, the court issued its memorandum
of decision. The court found in favor of the defendant
on the foreclosure and reformation counts of the com-
plaint. In particular, the court stated, among other
things, that ‘‘[t]he court finds that the plaintiff has not
sustained its burden of proving, by clear and convincing
evidence, that it [was] entitled to the equitable remedy
of reformation of the mortgage deed . . . . Accord-
ingly, the court finds the issues on the second count
for [the defendant] and against the plaintiff. Since the
plaintiff failed to present any authority to the court
which would allow the plaintiff to prevail on the first
count [foreclosure claim] in the absence of reformation
of the mortgage deed, the court [also] finds the issues
on the first count for [the defendant] and against the
plaintiff.’’
  The court then proceeded to address the plaintiff’s
unjust enrichment claim, noting that the defendant had
been benefitted in several respects as a result of the
loan that Robert had obtained, but determining that,
prior to ruling on the unjust enrichment claim, it needed
to determine whether the plaintiff was entitled to with-
draw and amend its responses to the defendant’s
requests for admissions. The court ultimately found
that, pursuant to Practice Book § 13-24 (a), a motion
to withdraw and amend responses to requests for
admissions could not be filed following trial, as was
done here, because § 13-24 (a) required the court to
find (1) that ‘‘the presentation of the merits of the action
will be subserved thereby’’ and (2) the party who
obtained the admission will not be prejudiced ‘‘in main-
taining his or her action or defense on the merits.’’ The
court concluded that it was unable to find ‘‘that ‘the
presentation of the merits of the action will be sub-
served’ by the granting of the plaintiff’s motion’’ after
trial. It further found that it would be ‘‘hard to imagine
how the defendant would not be prejudiced at the time
the case was tried because defense counsel had every
reason to believe that the plaintiff’s admissions were
both operative and binding.’’ The court, therefore,
denied the plaintiff’s motion to withdraw and amend,
which it had filed on December 21, 2016.4 The court
ultimately determined that the plaintiff’s responses to
the requests for admissions precluded any recovery on
its unjust enrichment claim, except for the property tax
payments that the defendant conceded that she owed
to the plaintiff.
   On May 1, 2017, the plaintiff filed a motion for reargu-
ment. The court summarily denied the motion for rear-
gument on May 4, 2017. This appeal followed.5 Addi-
tional facts will be set forth as necessary.
                             I
  The plaintiff first argues that the court committed
reversible error by refusing to exercise its discretion in
considering the plaintiff’s foreclosure claim as a stand-
alone claim independent from its other causes of action.
The plaintiff also argues that ‘‘[a]side from the trial
court’s failure to properly consider the plaintiff’s argu-
ment that foreclosure is warranted, even without refor-
mation, extant legal authority . . . dictates that
result.’’ We disagree.
                             A
   Our Supreme Court has made clear that when a ‘‘trial
court is properly called upon to exercise its discretion,
its failure to do so is error.’’ State v. Martin, 201 Conn.
74, 88, 513 A.2d 116 (1986); see also Meadowbrook Cen-
ter, Inc. v. Buchman, 328 Conn. 586, 609, 181 A.3d
550, 565 (2018) (remand for hearing was appropriate
because trial court failed to exercise its discretion);
Costello v. Goldstein & Peck, P.C., 321 Conn. 244, 256,
137 A.3d 748 (2016) (‘‘the court’s failure to recognize
its authority to act constituted an abuse of discretion’’).
In a foreclosure proceeding, ‘‘the determination of what
equity requires is a matter for the discretion of the trial
court. . . . In determining whether the trial court has
abused its discretion, we must make every reasonable
presumption in favor of the correctness of its action.
. . . Our review of a trial court’s exercise of the legal
discretion vested in it is limited to the questions of
whether the trial court correctly applied the law and
could reasonably have reached the conclusion that it
did.’’ (Internal quotation marks omitted.) AJJ Enter-
prises, LLP v. Jean-Charles, 160 Conn. App. 375, 394–
95, 125 A.3d 618 (2015). We thus address the plaintiff’s
claim that the court committed reversible error by refus-
ing to exercise its discretion in considering its foreclo-
sure claim as a stand-alone claim.
   In support of its argument, the plaintiff directs us to
the trial court’s memorandum of decision, which states
in relevant part: ‘‘In its January 27, 2017 posttrial brief
. . . the plaintiff does not argue that the law would
permit the plaintiff to foreclose a mortgage on 14 Bayne
Court without first obtaining equitable reformation of
the mortgage note and/or deed. Accordingly, the court
will first address the plaintiff’s second count which
requests reformation.’’ The plaintiff argues that the
court’s statement is ‘‘simply wrong,’’ and that the plain-
tiff properly requested that the court consider the fore-
closure count as an independent claim irrespective of
the other two causes of action it advanced.
   The plaintiff further contends that it gave the court
multiple opportunities to correct this purported error
by way of motions for reargument, articulation, and
rectification, but it failed to do so. Specifically, it con-
tends that the court improperly ignored its claim for
foreclosure. Our review of the record, however, sug-
gests otherwise. After the court issued its memorandum
of decision, the plaintiff filed numerous motions with
the court to which the court responded. In particular,
the plaintiff filed with the court a motion for articulation
and a motion for rectification raising this same argu-
ment that it presses on appeal. With respect to the
motion for articulation, the court addressed the plain-
tiff’s arguments in a four page response. In relevant
part, the court stated: ‘‘In its first posttrial brief dated
January 27, 2017 . . . the plaintiff addressed the merits
of the first two counts of its August 9, 2016, amended
complaint . . . under one heading [titled] ‘Plaintiff has
Met its Burden to Recover under its Claim of Foreclo-
sure and Reformation.’ In that section of its brief, the
plaintiff provided no authority whatsoever supporting
the plaintiff’s right to foreclose its mortgage without
reforming either the mortgage deed (to state that it was
Robert’s debt under a promissory note that was secured
by the mortgage) or the mortgage note (to state that
[the defendant] was a maker or guarantor of the note.)
The court recognizes that the plaintiff recited some
general propositions of law in that brief and in its post-
trial reply brief . . . to the effect that mortgage foreclo-
sures are equitable proceedings. . . .
  ‘‘On page 5 of its May 1, 2017 motion for reargument/
reconsideration . . . the plaintiff cited no less than
nine cases in support of its claim that the court had
the power, in equity, ‘to fashion any order aimed at
achieving the interest of justice.’ None of those cases
addressed the question of whether a mortgage deed
which purportedly secured a nonexistent debt could
be foreclosed without reforming at least one of the
mortgage documents. . . .
  ‘‘If, in its memorandum of decision, the court failed
to address the first count independently of the remedy
of reformation claimed in the second count, it was
because the plaintiff did not (and probably could not)
present the court with any authority supporting the first
count as an independent cause of action.’’
   The court further addressed the claim in the court’s
five page response to the plaintiff’s motion for rectifica-
tion. In a section titled ‘‘Plaintiff’s ‘Stand-Alone’ Fore-
closure Claim,’’ the court stated: ‘‘Following extensive
oral argument and review of the plaintiff’s brief, the
court concluded that the plaintiff had offered no author-
ity for the proposition that the plaintiff was entitled to
foreclose its mortgage, which, on its face, purported to
secure an obligation that did not exist, without first
reforming either the mortgage note or the mortgage
deed. The plaintiff correctly points out that foreclosure
actions invoke the court’s equitable powers. In its mem-
orandum of decision at pages 11 through 18, the court
addressed the plaintiff’s equitable claim that the mort-
gage deed should be reformed to reflect that the obliga-
tion being secured by the mortgage was not [the defen-
dant’s] debt, but rather her husband Robert’s debt. The
court concluded that the plaintiff did not meet the stan-
dards required by case law for the reformation of the
mortgage deed.
   ‘‘The plaintiff offered no legal authority to support
the notion that a court, in the exercise of its equitable
powers, can change the obligations of a party to a writ-
ten instrument without meeting the standards for refor-
mation of the instrument. If the court ignored the plain-
tiff’s ‘stand-alone’ claim it was because it was
inadequately briefed and, in the absence of reformation,
without merit.’’ (Emphasis added.).
   With this as our backdrop, we reject the plaintiff’s
claim that the court ‘‘ignore[d] the plaintiff’s claim for
foreclosure’’ and conclude that the court did in fact
exercise its discretion. With respect to that claim, the
court explained that it believed that the plaintiff’s claim
was inadequately briefed and was unsupported by any
citation of authority to support its contention. It made
clear that the plaintiff’s claim that the mortgage could
be foreclosed without first reforming the mortgage was
‘‘without merit.’’ As such, we reject the plaintiff’s claim
and conclude that the court did not ignore the plaintiff’s
claim for foreclosure, as it clearly exercised its discre-
tion in declining to grant foreclosure of the defen-
dant’s property.
                             B
   The plaintiff also argues that ‘‘[a]side from the trial
court’s failure to properly consider the plaintiff’s argu-
ment that foreclosure is warranted, even without refor-
mation, extant legal authority . . . dictates that
result.’’ The plaintiff contends that the record in the
present case required the court to grant foreclosure
because the evidence demonstrates that the mortgage
signed by the defendant was intended to secure the
note that was executed solely by Robert.
   The defendant contends that the plaintiff did not pro-
vide either the trial court or this court with any authority
to support a claim that a court can foreclose a mortgage
that secures a nonexistent debt. Furthermore, the
defendant argues that there is no authority in Connecti-
cut to support the proposition that a court can, sua
sponte, or at the request of one party to a commercial
transaction, rewrite a promissory note or mortgage to
materially change the terms of the transaction they
describe without first reforming the document. The
defendant contends that the proper vehicle by which
the plaintiff could obtain relief is by seeking reformation
of the mortgage, which the plaintiff did in count two
of its complaint. The defendant ultimately argues that
the trial court correctly exercised its discretion in refus-
ing to foreclose a mortgage that secured a nonexistent
debt. We agree with the defendant.
   It is well established that a mortgagee in a foreclosure
action is entitled ‘‘to pursue its remedy at law on the
notes, or to pursue its remedy in equity upon the mort-
gage, or to pursue both. A note and a mortgage given
to secure it are separate instruments, executed for dif-
ferent purposes and, in this State, action for foreclosure
of the mortgage and upon the note are regarded and
treated, in practice, as separate and distinct causes of
action, although both may be pursued in a foreclosure
suit.’’ (Internal quotation marks omitted.) New Milford
Savings Bank v. Jajer, 244 Conn. 251, 266–67, 708 A.2d
1378 (1998). ‘‘In order to establish a prima facie case
in a mortgage foreclosure action, the plaintiff must
prove by a preponderance of the evidence that it is the
owner of the note and mortgage, that the defendant
mortgagor has defaulted on the note and that any condi-
tions precedent to foreclosure, as established by the
note and mortgage, have been satisfied.’’ (Internal quo-
tation marks omitted.) Bank of America, N.A. v. Gonza-
lez, 187 Conn. App. 511, 514, 202 A.3d 1092 (2019).
  ‘‘Mortgage foreclosure appeals are reviewed under
an abuse of discretion standard.’’ (Internal quotation
marks omitted.) Cliffside Condominium Assn., Inc. v.
Cushman, 100 Conn. App. 803, 804, 921 A.2d 609 (2007).
‘‘A foreclosure action is an equitable proceeding. . . .
The determination of what equity requires is a matter
for the discretion of the trial court. . . . In determining
whether the trial court has abused its discretion, we
must make every reasonable presumption in favor of
the correctness of its action. . . . Our review of a trial
court’s exercise of the legal discretion vested in it is
limited to the questions of whether the trial court cor-
rectly applied the law and could reasonably have
reached the conclusion that it did.’’ (Internal quotation
marks omitted.) Franklin Credit Management Corp. v.
Nicholas, 73 Conn. App. 830, 838, 812 A.2d 51 (2002),
cert. denied, 262 Conn. 937, 815 A.2d 136 (2003).
   In the present case, it is undisputed that the defendant
did not sign the promissory note executed by Robert
on which he defaulted, prompting this foreclosure pro-
ceeding. It is also undisputed that the subject mortgage
signed by the defendant does not purport to secure a
note executed by her husband, but rather identifies her
as the borrower on the note. The subject mortgage
does not expressly refer to any obligation for which
the defendant is legally responsible. In reviewing the
court’s memorandum of decision and subsequent rul-
ings on the plaintiff’s motions, it is clear that it declined
to grant foreclosure of the mortgage without reforma-
tion because it determined that the mortgage, as exe-
cuted, was a nullity because it secured a nonexistent
debt.6
   In arguing that the court should have foreclosed the
mortgage despite this discrepancy and without reforma-
tion because foreclosure is an equitable remedy in and
of itself, the plaintiff cites to numerous cases largely for
the axiom that ‘‘[f]oreclosure is peculiarly an equitable
action, and the court may entertain such questions as
are necessary to be determined in order that complete
justice may be done.’’ See, e.g., Hartford Federal Sav-
ings & Loan Assn. v. Lenczyk, 153 Conn. 457, 463, 217
A.2d 694 (1966); Federal Deposit Ins. Corp. v. Hillcrest
Associates, 233 Conn. 153, 170–71, 659 A.2d 138 (1995).
The factual underpinnings of the cases relied upon by
the plaintiff, however, are markedly different from the
facts of the present case and, thus, we do not interpret
them to suggest that a court can foreclose a mortgage
that contains a material mistake without first conclud-
ing that the requirements for reformation of the mort-
gage have been satisfied. Although the plaintiff argues
that the discrepancy at issue in the mortgage can best
be described as a ‘‘scrivener’s error’’ or ‘‘an inadvertent
technical error’’ and that the equitable remedy of fore-
closure is warranted even without reformation in order
to ensure complete justice, our well established juris-
prudence on reformation, also an equitable remedy,
was the proper prerequisite in order for the plaintiff to
correct the purported mistake in the mortgage
document.
   The dissent ultimately agrees with the plaintiff and
concludes that the trial court erred in declining to grant
foreclosure of the mortgage. In the dissent’s view, the
trial court was required to foreclose the subject mort-
gage, without first reforming it, despite the fact that
the mortgage did not purport to secure her husband’s
debt. The dissent cites to no case law in this state,
or elsewhere, that holds that a court can foreclose a
mortgage containing this type of material flaw without
first satisfying the requirements to reform the docu-
ment. Like the plaintiff, the dissent cites generally to
case law for the proposition that ‘‘[f]oreclosure is pecu-
liarly an equitable action . . . .’’ See, e.g., Federal
Deposit Ins. Corp. v. Hillcrest Associates, supra, 233
Conn. 170–71. On the basis of the equitable nature of
foreclosure, the dissent concludes that ‘‘[w]hen the
essence of a transaction is clear, as it is in this case, a
court must look to its substance, instead of relying upon
errors of form, to determine its enforceability against
a party to it.’’ We respectfully disagree with the dissent
that such a conclusion is tenable in light of our Supreme
Court’s well established jurisprudence on reformation.
   The dissent’s conclusion essentially would permit a
court to disregard the requirements for reformation and
choose to foreclose a mortgage that contains a material
flaw in the mortgage document if it believed the essence
of the transaction was clear. Although the dissent
argues that the transaction in this case was clear, there
is little support in the record before us to suggest that
a contract was ever formed between JPMorgan Chase
and the defendant in the first place. Courts do not have
the power to make a contract where none exists. Where
a contract does exist but does not conform to the real
contract agreed upon and does not express the intention
of the parties, our Supreme Court has said that our
courts can reform the contract if it was executed as
the result of mutual mistake, fraud, or other inequitable
conduct on the part of the other. See Lopinto v. Haines,
185 Conn. 527, 531, 441 A.2d 151 (1981) (‘‘reformation
of a contract rests on the equitable theory that the
instrument sought to be reformed does not conform to
the real contract agreed upon and does not express the
intention of the parties and that it was executed as
the result of mutual mistake, or mistake of one party
coupled with actual or constructive fraud, or inequita-
ble conduct on the part of the other’’ [internal quotation
marks omitted]). Because the dissent’s newly proposed
‘‘essence of a transaction’’ test would fly in the face of
our Supreme Court’s jurisprudence on reformation and
would render it obsolete, we decline to sanction such
a test.
   Following reformation of the mortgage, if appro-
priate, it would have then been proper for the plaintiff
in the present case to seek foreclosure. As we discuss
in part II of this opinion, the plaintiff did in fact bring
a cause of action for reformation in count two of its
complaint, which the court properly denied. Because
reformation of the mortgage was not warranted in the
present case, we conclude that the court’s decision
denying foreclosure was appropriate. The subject mort-
gage, as executed, was a nullity because it purported
to secure a nonexistent debt.7 The plaintiff has cited
no authority, and we have found none, that stands for
the proposition that, absent reformation, a court can
foreclose a mortgage that purports to secure a nonexis-
tent debt. This is for good reason. To hold otherwise
would be counter to the basic concept of mortgages.
‘‘A mortgage is a conveyance or retention of an interest
in real property as security for performance of an obliga-
tion.’’ Restatement (Third), Property, Mortgages § 1.1,
p. 8–9 (1997). However, ‘‘[u]nless it secures an obliga-
tion, a mortgage is a nullity.’’ Restatement (Third),
supra, § 1.1, comment.
                             II
  The plaintiff next claims that the court abused its
discretion by declining to reform the mortgage. In its
view, the evidence at trial and the facts found by the
court established that the mortgage signed by the defen-
dant was intended to secure the note executed by
Robert and, thus, the mortgage should be reformed to
reflect that intention. The defendant argues, however,
that the court properly declined to reform the mortgage
because the plaintiff did not meet its burden of proving
by ‘‘clear, substantial and convincing evidence’’ that
there was a mutual mistake made by the parties to
warrant reformation. (Internal quotation marks omit-
ted.) We agree with the defendant.
   We begin by setting forth our standard of review and
the applicable legal principles with respect to this claim.
‘‘Reformation and foreclosure are both equitable pro-
ceedings.’’ Derby Savings Bank v. Oliwa, 49 Conn. App.
602, 604, 714 A.2d 1278 (1998). The ‘‘determination of
what equity requires in a particular case, the balancing
of the equities, is a matter for the discretion of the trial
court. . . . In determining whether the trial court has
abused its discretion, we must make every reasonable
presumption in favor of the correctness of its action.
. . . Our review of a trial court’s exercise of the legal
discretion vested in it is limited to the questions of
whether the trial court correctly applied the law and
could reasonably have reached the conclusion that it
did.’’ (Internal quotation marks omitted.) Deutsche
Bank National Trust Co. v. Perez, 146 Conn. App. 833,
838, 80 A.3d 910 (2013), appeal dismissed, 315 Conn.
542, 109 A.3d 452 (2015). ‘‘When a decision in an equita-
ble matter lies within the trial court’s discretion, an
appellate court will reverse that decision only when an
abuse of discretion is manifest or where an injustice
appears to have been done . . . .’’ (Internal quotation
marks omitted.) Traggis v. Shawmut Bank Connecti-
cut, N.A., 72 Conn. App. 251, 264, 805 A.2d 105, cert.
denied, 262 Conn. 903, 810 A.2d 270 (2002).
   ‘‘A cause of action for reformation of a contract rests
on the equitable theory that the instrument sought to be
reformed does not conform to the real contract agreed
upon and does not express the intention of the parties
and that it was executed as the result of mutual mistake,
or mistake of one party coupled with actual or construc-
tive fraud, or inequitable conduct on the part of the
other.’’ (Internal quotation marks omitted.) Lopinto v.
Haines, supra, 185 Conn. 531. ‘‘Reformation is not
granted for the purpose of alleviating a hard or oppres-
sive bargain, but rather to restate the intended terms
of an agreement when the writing that memorializes
that agreement is at variance with the intent of both
parties.’’ (Internal quotation marks omitted.) Kaplan v.
Scheer, 182 Conn. App. 488, 502, 190 A.3d 31, cert.
denied, 330 Conn. 913, 193 A.3d 49 (2018). ‘‘Reformation
is appropriate in cases of mutual mistake—that is
where, in reducing to writing an agreement made or
transaction entered into as intended by the parties
thereto, through mistake, common to both parties, the
written instrument fails to express the real agreement
or transaction.’’ Home Owners’ Loan Corp. v. Stevens,
120 Conn. 6, 9–10,179 A. 330 (1935). Simply put, ‘‘the
mistake, being common to both parties, effects a result
which neither intended.’’ (Internal quotation marks
omitted.) Czeczotka v. Roode, 130 Conn. App. 90, 99,
21 A.3d 958 (2011). ‘‘Therefore a definite agreement on
which the minds of the parties have met must have pre-
existed the instrument in question. The court cannot
supply an agreement which was never made, for it is
its province to enforce contracts, not to make or alter
them.’’ Hoffman v. Fidelity & Casualty Co., 125 Conn.
440, 443, 6 A.2d 357 (1939).
   ‘‘A court in the exercise of its power to reform a
contract must act with the utmost caution . . . . In
the absence of fraud, it must be established that both
parties agreed to something different from what is
expressed in writing, and the proof on this point should
be clear so as to leave no room for doubt. . . . If the
right to reformation is grounded solely on mistake, it
is required that the mistake be mutual, and to prevail
in such a case, it must appear that the writing, as
reformed, will express what was understood and agreed
to by both parties.’’ (Citations omitted.) Greenwich
Contracting Co. v. Bonwit Construction Co., 156 Conn.
123, 126–27, 239 A.2d 519 (1968). The party insisting on
reformation must show proof justifying reformation by
‘‘clear, substantial and convincing evidence,’’ meaning
evidence that ‘‘induces in the mind of the trier a reason-
able belief that the facts asserted are highly probably
true, that the probability that they are true or exist is
substantially greater than the probability that they are
false or do not exist.’’ (Internal quotation marks omit-
ted.) Lopinto v. Haines, supra, 185 Conn. 534, 534 n.9.
  The following additional facts are pertinent to our
discussion. During trial, the plaintiff called Rodriguez,
a mortgage banking research officer employed by
JPMorgan Chase, to testify regarding the files and
records maintained by his employer. He testified that
his employer maintains files for each mortgage it holds
or services, including the original collateral file that
typically contains, among other things, the original
mortgage note and deed, title insurance policies, and
records regarding loan origination. Through his testi-
mony, the plaintiff introduced into evidence numerous
documents relating to the subject mortgage, including
the note and deed.
  With respect to the note, page one of the note recites
the obligations of the ‘‘Borrower,’’ but the note does
not further define that term. Page three of the note,
however, bears the signature of ‘‘Robert J. Virgulak—
Borrower.’’ The note does not contain any reference to
the defendant nor does her signature appear on the
document. The only person obligated under the terms
of the note is Robert.
   With respect to the subject mortgage, it recited that
it was given to secure a note dated December 11, 2006,
signed by the defendant as ‘‘Borrower’’ in the amount
of $533,000. The term ‘‘Borrower’’ is defined in the mort-
gage deed as ‘‘THERESA VIRGULAK, MARRIED.’’
There was no reference to Robert.
   Rodriguez authenticated numerous documents relat-
ing to the approval and closing of the mortgage docu-
ments that were addressed to or signed solely by
Robert. He also authenticated numerous documents
relating to the mortgage that show that the defendant
signed a United States Department of Housing and
Urban Development settlement statement (commonly
referred to as a HUD-1), a Transfer of Servicing Disclo-
sure Statement, a Federal Truth in Lending Statement,
and a Notice of Right to Cancel.
   The defendant was also called as a witness at trial.
During her testimony, she testified that she did not
recognize the subject mortgage document but acknowl-
edged that her signature was on it and that it was signed
at her husband’s request. She knew at the time she
signed the mortgage there was an existing mortgage on
the residence, but she did not recall the mortgage lender
or the balance of the mortgage loan. The defendant
testified that she believed that the old mortgage was
paid off with the proceeds of the loan Robert received
from JPMorgan Chase. She also acknowledged her sig-
nature on the HUD-1, Transfer of Servicing Disclosure
Statement, Federal Truth in Lending Statement, and
Notice of Right to Cancel documents. She testified that
she had not read those documents before signing them.
The defendant testified that even though she signed the
HUD-1 form as ‘‘Borrower,’’ she did not receive any
portion of the $155,236.22 shown as paid to ‘‘Borrower’’
at closing. She testified that perhaps Robert had been
paid that sum. On being confronted by her deposition
testimony, the defendant acknowledged that the pro-
ceeds of the 2006 note had been used to pay off a prior
mortgage on the property to People’s Bank for which
she may have been responsible.
   On cross-examination by her attorney, the defendant
stated that she did not consider the prior mortgages to
be her debts since they were taken out by Robert, who
managed all the family’s bills and paid all the property
taxes. She stated that she did not sign any of the docu-
ments relating to the mortgage in front of any witnesses
and that she believed that she signed the documents
at their home in her husband’s presence only. The defen-
dant testified that she never filed joint tax returns with
Robert and they never had credit cards in both their
names. She denied that she had signed any guarantees
of her husband’s debts.
   Robert also testified at the trial. He testified that on
the loan application submitted to JPMorgan Chase, he
included the value of the property even though he knew
that title to that property was solely in the defendant’s
name. He testified that he believed that he and the
defendant were jointly responsible for the prior mort-
gages on the property. Robert testified that he had
received all of the funds available to the borrower at
the closing of the mortgage and that the defendant did
not receive any portion of the $155,236.32 shown on
the HUD-1 form paid to ‘‘Borrower’’ at closing. Some
of the proceeds of the mortgage were used by Robert
to improve the kitchen and bathroom of the property,
and he testified that he made the required payments
on the mortgage, the real estate taxes and the property
insurance for the property until he filed for bankruptcy
in 2010. He never made any additional payments on the
mortgage or real estate taxes, but believed he may have
reinstated the property insurance after a couple of
years.
   On cross-examination, Robert testified that the vast
majority of the documents relating to the closing of the
mortgage were given to him and not to the defendant
and all communications regarding the mortgage were
sent to him. He testified that the defendant was not
present at the closing. Robert testified that a portion
of the proceeds of the mortgage were used to pay off
credit cards that were Robert’s exclusive responsibility,
which totaled $109,070.48. Robert testified that he used
approximately $35,000 of the $155,236.22 paid to him
at closing to improve the kitchen and bathroom of the
property. On redirect examination, Robert testified that
JPMorgan Chase required that the prior mortgages be
paid off as a condition of granting the loan. Those mort-
gage balances totaled $255,882.56. After the plaintiff
rested, the defendant did not present additional evi-
dence; she relied on the testimony and exhibits intro-
duced during cross-examination of the witnesses called
by the plaintiff.
   In its posttrial brief, the plaintiff argued that to the
extent that the court found a technical deficiency with
the language of the loan documents, ‘‘the court should
use its equitable powers, in ensuring justice, to cure
the mutual mistake of the parties in not specifically
documenting within the mortgage that the note which
it secures was executed by Robert and not [the defen-
dant].’’ It requested that the court ‘‘reform the mortgage
to reference the fact that the mortgage executed by
[the defendant] was to secure the note executed by
Robert.’’ On April 12, 2017, the court concluded in its
memorandum of decision ‘‘that the plaintiff [had] not
sustained its burden of proving, by clear and convincing
evidence, that it [was] entitled to the equitable remedy
of reformation of the mortgage deed . . . .’’
   On appeal, the plaintiff argues that the only discrep-
ancy, or true error, with the information reflected in
the mortgage is the fact that it references that the note
it was securing was executed by the defendant rather
than her husband. The plaintiff argues that the evidence
presented at trial and the facts found by the court estab-
lished that the mortgage signed by the defendant was
intended to secure the note executed by Robert and,
thus, the mortgage should be reformed to reflect that
intention. In support of this contention, it argues, inter
alia, that it demonstrated that reformation was war-
ranted because (1) the trial court found that the defen-
dant’s debts were paid off at the time of the closing,
(2) it was established that the defendant signed at least
four of the closing documents, and (3) it was established
that the mortgage itself referred to a note identical to
both the date and exact amount of the only note exe-
cuted in the present case.
   The plaintiff argues that in the present case, as in
this court’s decision in Derby Savings Bank v. Oliwa,
supra, 49 Conn. App. 602, reformation is necessary to
ensure justice. In Derby Savings Bank, the defendant
appealed from the trial court’s judgment reforming his
mortgage deed and granting strict foreclosure. Id. In
that case, the defendant executed a mortgage deed and
note to the plaintiff. Id., 602–603. The trial court found
that both parties intended for the mortgage to cover
property other than that described in the mortgage
deed, and that the error resulted from a mistake by the
attorney who prepared the mortgage documents. Id.,
603. The court found it to be a mutual mistake. Id.
Specifically, the trial court found that the commitment
letter, which was signed by both parties, described what
was found to be the parcel of land actually covered by
the mortgage. Id. The mortgage note also contained a
notation in its lower left corner describing the correct
property. Id. This court affirmed the trial court’s deci-
sion. Id., 604.
   Unlike in the present case, the plaintiff in Derby Sav-
ings Bank provided sufficient evidence to demonstrate
that a mutual mistake was in fact made. Both the com-
mitment letter and the mortgage note, which were each
signed by the defendant, described the correct property
which the parties actually agreed was to secure the
note. Id., 603. The attorney preparing the mortgage doc-
ument for the parties, however, failed to include the
proper description on the mortgage deed. Id. Under the
specific facts of that case, it is evident that the evidence
introduced was clear and convincing.
   As our Supreme Court has noted, ‘‘evidence of a very
high order’’ is required in order to show that reformation
is justified. (Internal quotation marks omitted.) Lopinto
v. Haines, supra, 185 Conn. 534. Although the plaintiff
in the present case may have introduced some evidence
at trial that suggested that the mortgage signed by the
defendant was intended to secure her husband’s note,
in light of the conflicting evidence before the trial court,
we are not persuaded that it abused its discretion in
declining to reform the mortgage.
   In the present case, it was necessary for the plaintiff
to demonstrate that JPMorgan Chase and the defendant
agreed that the subject mortgage signed by the defen-
dant was effectuated in order to secure her husband’s
debt, that the subject mortgage did not express that
intent, and that the subject mortgage was executed as
the result of a mutual mistake. See Lopinto v. Haines,
supra, 185 Conn. 531; see also Hoffman v. Fidelity &
Casualty Co., 125 Conn. 440, 443, 6 A.2d 357 (1939) (‘‘a
definite agreement on which the minds of the parties
have met must have preexisted the instrument in ques-
tion. The court cannot supply an agreement which was
never made, for it is its province to enforce contracts,
not to make or alter them.’’).
   As the court correctly noted, even with the various
documents admitted into evidence at trial and the testi-
mony of the witnesses, many gaps were left in the fac-
tual record. For instance, although the defendant testi-
fied that her signatures were on some of the mortgage
closing documents, there were still questions remaining
with respect to her state of mind and what she intended
by signing them. The defendant testified that she signed
the documents at Robert’s request and that she had not
read those documents before doing so. The defendant
testified that she was aware of Robert’s intent to borrow
money, but she indicated that he never told her how
much money he was borrowing. When asked at trial
whether she knew what institution Robert was seeking
the loan from, she responded: ‘‘No, because . . . I
wasn’t getting the loan, he was, so I didn’t question it.’’
   Furthermore, the record discloses that the defendant
signed the aforementioned documents in the presence
of her husband only, and was not present at the closing
that took place in Attorney John A. Milici’s office. Addi-
tionally, as the court noted, there was no explanation
of how the mortgage came to bear the signatures of
two witnesses, including Attorney Milici’s. There is also
no indication in the record that any attorney for or a
representative from JPMorgan Chase explained to the
defendant her role in the process and that her property
would be used as collateral to secure Robert’s loan. The
testimony introduced disclosed that the vast majority
of the documents relating to the closing of the mortgage
were given to Robert and that all communications
regarding the mortgage were sent to him.
   Further, the plaintiff offered little evidence, if any,
to demonstrate that the subject mortgage was integral
to its decision in providing Robert with the loan. As
the trial court aptly noted, the records authenticated
by Rodriguez at trial were silent as to the understanding
that JPMorgan Chase may have had with the defendant
regarding her responsibility for Robert’s loan. For
example, there was no mortgage commitment letter or
closing instructions introduced into evidence, which
typically would describe the transaction in detail and
set forth conditions that must be met in order for dis-
bursement to be made. Additionally, the plaintiff could
have called the loan officer or another representative
to explain how the subject mortgage impacted its deci-
sion to offer the loan. Instead, the only JPMorgan Chase
representative introduced at trial was Rodriguez, an
employee whose employment began after the execution
of the note.
  On the basis of the evidence before the trial court,
we discern no reason to disturb its decision. We con-
clude that court did not abuse its discretion in declining
to reform the mortgage.
                           III
  The plaintiff next argues that the court improperly
denied its motion to amend its responses to the defen-
dant’s requests for admission to conform to the evi-
dence at trial. We disagree.
   We briefly set forth additional facts necessary for
this claim. On December 21, 2016, approximately two
weeks after the trial ended and the court had set a
briefing schedule, the plaintiff filed a motion to with-
draw and amend its responses to the defendant’s
requests for admission in order to conform to the evi-
dence at trial. In particular, it requested that its
responses to requests four and five be withdrawn and
amended because there was no basis in fact adduced at
trial to support those responses. Request for admission
number four asked: ‘‘Do you admit that the defendant
did not borrow any money from the plaintiff?’’ The
response: ‘‘Admitted but this did not preclude the defen-
dant from obtaining a benefit from the loan.’’ Request
for admission number five asked: ‘‘Do you admit that
the defendant does not owe any money to the plaintiff?’’
The response: ‘‘Admitted.’’ The plaintiff argued, inter
alia, that the defendant would not be prejudiced if the
court were to grant the motion.
  On December 27, 2016, the court entered an order
stating that it would not entertain any arguments on
the plaintiff’s motion until all the posttrial briefs it had
ordered on December 7, 2016, had been filed by the
parties.
   In the court’s memorandum of decision filed on April
12, 2017, the court addressed, inter alia, the plaintiff’s
unjust enrichment claim. In addressing its arguments,
the court noted certain instances in which the defendant
had been benefited by the note executed by Robert.
The court also acknowledged that the defendant con-
ceded that she should reimburse the plaintiff for the
taxes it and JPMorgan Chase had paid on her behalf.
The court then addressed whether the plaintiff was
entitled to withdraw and/or amend its responses to the
requests for admission served on it by the defendant.
The court concluded that, pursuant to Practice Book
§ 13-24 (a), a motion to withdraw and amend responses
to requests for admissions could not be filed following
trial, as in the present case, because § 13-24 (a) required
the court to determine (1) that ‘‘the presentation of the
merits of the action will be subserved thereby,’’ and
(2) the party who obtained the admission will not be
prejudiced ‘‘in maintaining his or her action or defense
on the merits.’’ The court concluded that ‘‘it would be
impossible for [it] to find that ‘the presentation of the
merits of the action will be subserved’ by the granting
of the plaintiff’s motion’’ after trial. It further concluded
that it would be ‘‘hard to imagine how the defendant
would not be prejudiced at the time the case was tried
because defense counsel had every reason to believe
that the plaintiff’s admissions were both operative
and binding.’’
   The court went on to state that ‘‘[i]f, after having
amended its complaint, the plaintiff had wished to be
relieved of the consequences of its admissions, it could
have filed a timely motion, pursuant to Practice Book
§ 13-24 (a), to withdraw or amend its admissions. As
noted . . . the court finds no authority permitting a
party to seek withdrawal or amendment of admissions
following the completion of trial.’’ The court concluded
that it did ‘‘not agree with the plaintiff that it can avoid
the consequences of its admission that [the defendant]
does not owe any money to the plaintiff simply because
the money judgment which the plaintiff seeks is sought
as damages on a claim based on equitable principles.
Under these circumstances, the court is compelled to
find that the plaintiff’s responses to the requests for
admissions preclude the plaintiff from any recovery on
count three of the plaintiff’s amended complaint, except
to the extent of the tax payments which the defendant
has conceded she owes.’’
   We briefly set forth the relevant legal principles that
guide our discussion. Practice Book § 13-24 (a) pro-
vides: ‘‘Any matter admitted under this section is con-
clusively established unless the judicial authority on
motion permits withdrawal or amendment of the admis-
sion. The judicial authority may permit withdrawal or
amendment when the presentation of the merits of the
action will be sub-served thereby and the party who
obtained the admission fails to satisfy the judicial
authority that withdrawal or amendment will prejudice
such party in maintaining his or her action or defense
on the merits. Any admission made by a party under
this section is for the purpose of the pending action
only and is not an admission by him or her for any
other purpose nor may it be used against him or her
in any other proceeding.’’
   ‘‘A trial court has wide discretion in granting or deny-
ing amendments to the pleadings and only rarely will
this court overturn the decision of the trial court. . . .
To reverse a ruling of the trial court [denying] an amend-
ment to the pleadings requires that the [plaintiff] make
a clear showing of abuse of discretion.’’ (Internal quota-
tion marks omitted.) JPMorgan Chase Bank, N.A. v.
Eldon, 144 Conn. App. 260, 280, 73 A.3d 757, cert.
denied, 310 Conn. 935, 79 A.3d 889 (2013).
  ‘‘In determining whether there has been an abuse of
discretion, much depends on the circumstances of each
case. . . . In the final analysis, the court will allow an
amendment unless it will cause an unreasonable delay,
mislead the opposing party, take unfair advantage of
the opposing party or confuse the issues, or if there
has been negligence or laches attaching to the offering
party.’’ (Citations omitted; internal quotation marks
omitted.) Kelley v. Tomas, 66 Conn. App. 146, 178, 783
A.2d 1226 (2001).
  Although the plaintiff attempts on appeal to distin-
guish the present case from certain cases cited in the
court’s memorandum of decision; see, e.g., JPMorgan
Chase Bank, N.A. v. Eldon, supra, 144 Conn. App. 260;
Montanaro v. Balcom, 132 Conn. App. 520, 521, 35 A.3d
280 (2011); it fails to cite to any case law that holds
that a court’s denial of a motion to withdraw and amend
a party’s responses to requests for admissions after the
conclusion of trial constitutes an abuse of discretion.
   Despite the plaintiff’s contentions, the court correctly
relied on Practice Book § 13-24 (a), which governs when
a withdrawal or an amendment of an admission is
proper, and noted that the defendant likely would have
been prejudiced by allowing the plaintiff to amend its
responses two weeks after the conclusion of trial. As
the court made clear, the defendant had every reason
to believe that the plaintiff’s admissions were both oper-
ative and binding. See Practice Book § 13-24 (a) (‘‘[a]ny
matter admitted under this section is conclusively
established unless the judicial authority on motion per-
mits withdrawal or amendment of the admission’’). As
such, it is likely that these binding admissions affected
how the defendant presented her defense.
   It is also hard to imagine how the presentation of the
merits of the action would be subserved by allowing a
post hoc withdrawal or amendment of the plaintiff’s
responses in the present case. If the court had granted
the plaintiff’s motion two weeks after the close of evi-
dence, it likely would have been necessary, at a mini-
mum, to give the defendant the opportunity to conduct
further discovery on the facts previously established
by the plaintiff’s admissions. This assuredly would have
caused an unreasonable delay and would not have sub-
served the presentation of the merits of the action.8
Although the plaintiff takes issue with the court’s denial
of its motion to withdraw and amend its responses,
as the court correctly noted, after having amended its
complaint to add the two additional counts, the plaintiff
could have easily filed a timely motion pursuant to
Practice Book § 13-24 (a) to withdraw or amend its
admissions before trial. It failed to do so. Under the
facts of this case, we conclude that the trial court did
not abuse its discretion in denying the plaintiff’s motion
to withdraw and amend its responses to the defendant’s
requests for admission.9
                             IV
  The plaintiff next contends that the court erred in
concluding that the plaintiff’s responses to the defen-
dant’s requests for admission precluded it from any
recovery under its unjust enrichment count aside from
the property tax payments that the defendant conceded
she owed to the plaintiff. We disagree.
   ‘‘Appellate appraisal of a trial court’s finding of unjust
enrichment is governed by the well established princi-
ple that the determinations of whether a particular fail-
ure to pay was unjust and whether the defendant was
benefited are essentially factual findings for the trial
court that are subject only to a limited scope of review
on appeal. . . . Those findings must stand, therefore,
unless they are clearly erroneous or involve an abuse
of discretion. . . . This limited scope of review is con-
sistent with the general proposition that equitable deter-
minations that depend on the balancing of many factors
are committed to the sound discretion of the trial
court.’’ (Internal quotation marks omitted.) Laser Con-
tracting, LLC v. Torrance Family Ltd. Partnership,
108 Conn. App. 222, 230–31, 947 A.2d 989 (2008).
   As our case law makes clear, the only remedy a plain-
tiff can obtain with respect to an unjust enrichment
claim is ‘‘an award of money damages.’’ (Internal quota-
tion marks omitted.) Id., 233. In the present case, how-
ever, it is undisputed that the plaintiff’s response to
request number five of the defendant’s requests for
admission stated that the defendant did not owe the
plaintiff any money. Practice Book § 13-24 (a) makes
clear that ‘‘[a]ny matter admitted under this section is
conclusively established . . . .’’ It was thus appro-
priate for the court to hold that the plaintiff was bound
by its admissions and to limit its recovery under the
unjust enrichment claim to property taxes that the
defendant conceded in her posttrial brief that she owed
to it.
   We, therefore, conclude that the court did not abuse
its discretion in limiting the award under the unjust
enrichment count to the property taxes owed to the
plaintiff.
                                     V
   The plaintiff’s final argument is that the court abused
its discretion in denying its motion for reargument.
We disagree.
   ‘‘[T]he purpose of a reargument is . . . to demon-
strate to the court that there is some decision or some
principle of law which would have a controlling effect,
and which has been overlooked, or that there has been
a misapprehension of facts. . . . It also may be used
to address . . . claims of law that the [movant] claimed
were not addressed by the court. . . . [A] motion to
reargue [however] is not to be used as an opportunity
to have a second bite of the apple . . . .’’ (Internal
quotation marks omitted.) Light v. Grimes, 156 Conn.
App. 53, 69, 111 A.3d 551 (2015). We thus review a trial
court’s denial of a motion to reargue for an abuse of
discretion. Id.
   This claim requires little discussion. Although the
plaintiff contends that the court abused its discretion
in denying its motion for reargument where it set forth
legal principles that were not expressly considered by
the trial court in its memorandum of decision, our
review of the record discloses that the plaintiff’s twenty-
two page motion filed on May 1, 2017, was largely a
request for the court to reevaluate the facts that it had
before it, thus seeking an improper second bite of the
apple. We, therefore, conclude that the court did not
abuse its discretion in denying the relief sought in the
motion for reargument.
   The judgment is affirmed.
   In this opinion, SHELDON, J., concurred.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The named plaintiff, JPMorgan Chase Bank, National Association
(JPMorgan Chase), is no longer a party in this matter. On August 4, 2015,
JPMorgan Chase filed a motion to substitute Hudson City Savings Bank as
the plaintiff, which the court granted on August 18, 2015. On August 9, 2016,
M&T Bank filed a motion to substitute itself as the plaintiff noting that it
was the successor by merger to Hudson City Savings Bank. That motion
was granted on August 15, 2016. Accordingly, any reference in this opinion
to ‘‘the plaintiff’’ is to M&T Bank.
   2
     The original complaint filed in this matter also named as defendants
Robert J. Virgulak and the state of Connecticut, Department of Revenue
Services. During the pendency of the case, the then plaintiff, JPMorgan
Chase, withdrew the action against Robert J. Virgulak. Additionally, the
state of Connecticut, Department of Revenue Services, which filed an initial
appearance in the matter, was defaulted for failing to plead. Thus, any
reference in this opinion to ‘‘the defendant’’ is to Theresa Virgulak.
   3
     We note that the plaintiff’s complaint sought reformation of the note,
but not the deed. The trial court noted in its memorandum of decision,
however, that ‘‘on page [seven] of its posttrial brief . . . the plaintiff con-
cedes: ‘Quite simply, there is . . . no support for any notion that the mort-
gage was ever intended to secure a note executed by [the defendant].’ ’’ The
court noted that the plaintiff changed its position in its posttrial brief arguing
‘‘that the mortgage deed should be reformed ‘to reference the fact that the
mortgage executed by [the defendant] was to secure the note executed by
Robert.’ ’’ This was not challenged by the defendant.
   4
     The court also rejected the plaintiff’s argument that the defendant had
waived her right to rely on its responses when she failed to object to Wilkin
Rodriguez’ testimony disagreeing with those responses.
   5
     After filing this appeal, the plaintiff filed a motion for articulation and
a motion for rectification with the trial court. The trial court largely denied
those motions, and the plaintiff filed two motions for review with this court
pursuant to Practice Book § 66-7. This court granted the motions for review,
but denied the relief requested therein on January 18, 2018.
   6
     Indeed, the plaintiff similarly describes the court’s decision in its appel-
late brief: ‘‘In other words . . . the trial court concluded that the mortgage
deed the defendant executed had no meaning and was a nullity.’’
   7
     Although the plaintiff argues that the subject mortgage was valid because
it gave ‘‘reasonable notice’’ to third parties of the nature and amount of
Robert’s obligation; see Dart & Bogue Co. v. Slosberg, 202 Conn. 566, 579,
522 A.2d 763 (1987); we find its argument unpersuasive.
   8
     To the extent that the plaintiff is claiming that the defendant was not
permitted to rely on its responses to her requests because certain testimony
elicited at trial contradicted the responses to the questions it sought to
amend, we deem it inadequately briefed and, thus, abandoned. See Clelford
v. Bristol, 150 Conn. App. 229, 233, 90 A.3d 998 (2014).
   9
     To the extent that the plaintiff’s few passing references in its appellate
brief about the court’s decision not to hold a hearing on its motion to
withdraw and amend its responses can be read to challenge that decision,
we conclude that the plaintiff abandoned such argument as a result of an
inadequate brief. See Ocwen Federal Bank, FSB v. Charles, 95 Conn. App.
315, 329–30 n.14, 898 A.2d 197 (‘‘[T]he parties must clearly and fully set
forth their arguments in their briefs. . . . Analysis, rather mere abstract
assertion, is required in order to avoid abandoning an issue by failing to brief
the issue properly’’ [Citation omitted; emphasis omitted; internal quotation
marks omitted.]), cert. denied, 279 Conn. 909, 902 A.2d 1069 (2006).